
	

113 S1388 IS: Petroleum Coke Transparency and Public Health Study Act
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1388
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Levin (for himself,
			 Mr. Durbin, Ms.
			 Stabenow, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the Secretary of Health and Human Services, in
		  consultation with the Administrator of the Environmental Protection Agency and
		  the Secretary of Energy, to conduct a study on the public health and
		  environmental impacts of the production, transportation, storage, and use of
		  petroleum coke, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Petroleum Coke Transparency and Public
			 Health Study Act.
		2.FindingsCongress finds the following:
			(1)In the past
			 several years, United States crude oil refineries have grown their coking
			 capacity to accommodate the conversion of heavy crude oils into refined
			 petroleum products.
			(2)As coking
			 capacity has grown, the domestic production of petroleum coke is expected to
			 grow, leading to increases in the storage, transportation, and use of the
			 material.
			(3)In Detroit, piles of petroleum coke have
			 been stored in the open air on the banks of the Detroit River.
			(4)State regulators, communities, and industry
			 stakeholders would benefit from a complete understanding of petroleum coke and
			 the potential impact on public health and the environment related to the
			 production, transportation, storage, and use of petroleum coke.
			3.Study of
			 petroleum coke public health and environmental impacts
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services, in consultation with the Administrator of the Environmental
			 Protection Agency and the Secretary of Energy, shall transmit to Congress the
			 results of a study concerning petroleum coke that shall include the
			 following:
				(1)An analysis of
			 the public health and environmental impacts of the production, transportation,
			 storage, and use of petroleum coke.
				(2)An assessment of
			 potential approaches and best practices for storing, transporting, and managing
			 petroleum coke.
				(3)A quantitative
			 analysis of current and projected domestic petroleum coke production and
			 utilization locations.
				(b)Best available
			 scienceThe study under subsection (a) shall be carried out using
			 the best available science with the solicitation of readily available
			 information from appropriate State agencies, nonprofit entities, academic
			 entities, and industry.
			4.Consolidation of
			 petroleum coke researchNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall compile and publish on a publicly available
			 website the results of the study conducted under section 3.
		
